DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Election/Restrictions & Status of Claims
This application is in condition for allowance except for the presence of claims 1-11 directed to an invention non-elected without traverse.  Accordingly, claims 1-11 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please CANCEL claims 1-11.


Allowable Subject Matter
Claims 12-16 and 19-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant claims, namely independent claims 12 and 16, require a method for manufacturing a) steel plate (claim 12) and b) sheets for automotive use comprising making a structural automotive part from a hot-rolled or cold-rolled steel plate (claim 16) wherein the steel plate has a value of a criterion                         
                            ∑
                             
                            =
                             
                            A
                             
                            +
                             
                            3
                            ×
                            B
                             
                            +
                             
                            4
                            ×
                            C
                        
                     characterizing an overall resistance of the steel plate to corrosion under stress is equal to or greater than 241.4 days.
The prior art of record, US 6358338 B1 of Guelton (US'338), WO 2007/074994 A1 of Sohn (WO'994), and US 2006/0278309 A1 of Bouzekri (US'309), alone or in combination, do not teach or suggest a steel inherently having the property of corrosion resistance as claimed in the instant claims. US'338 teaches a hot rolled or cold rolled steel plate and a method of making it with a composition wherein the claimed ranges of the various elements of the instant claims overlap or lie inside ranges disclosed by the prior art. However, US'338 does not explicitly teach of overall resistance of the steel plate to corrosion under stress as required by the instant claims or the temperatures of heating, hot rolling and winding or the presence of delay as required by the instant as required by the instant claim 12 and its dependents. WO'994 teaches hot rolled sheet that may be cold rolled, and a method of making it wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art, but does not teach of overall resistance of the steel plate to corrosion under stress as required by the instant claims or of the presence of delay as required by the instant as required by the instant claim 12 and its dependents. In addition, the data in the instant specification teaches that the ranges is inherently present in the steel although they might abide within the compositional ranges required by the instant claims (see .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733